           Case 1:19-cv-00977-ADA Document 286 Filed 10/20/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


VLSI TECHNOLOGY LLC,

                          Plaintiff,
                                                         Lead case: 1:19-cv-977-ADA

          v.                                             (Consolidated with No. 6:19-cv-255-
                                                         ADA and No. 6:19-cv-256-ADA)

INTEL CORPORATION,                                       JURY TRIAL DEMAND

                          Defendant.




                       STIPULATION TO AMEND SCHEDULING ORDER

Per the agreement of the parties, the scheduling order in the above-captioned matters is hereby
amended as follows:

       Current Dates        Amended Dates                             Item
      October 20, 2020     October 22, 2020 Deadline for oppositions to dispositive motions and
                                            Daubert motions
      October 27, 2020     October 30, 2020 Deadline for replies to dispositive motions and Daubert
                                            motions



       Dated: October 20, 2020


By:            /s/ Andy Tindel_______                  By:       /s/ J. Stephen Ravel____


      Andy Tindel (Texas Bar No. 20054500)             J. Stephen Ravel
      atindel@andytindel.com                           Texas State Bar No. 16584975
      MANN | TINDEL | THOMPSON                         KELLY HART & HALLMAN LLP
      112 E. Line Street, Suite 304                    303 Colorado, Suite 2000
      Tyler, Texas 75702                               Austin, Texas 78701
      Telephone: (903) 596-0900                        Tel: (512) 495-6429
      Facsimile: (903) 596-0909                        Email: steve.ravel@kellyhart.com


Stipulation to Amend Agreed Scheduling Order
        Case 1:19-cv-00977-ADA Document 286 Filed 10/20/20 Page 2 of 3




   J. Mark Mann (Texas Bar No. 12926150)          James E. Wren
   mark@themannfirm.com                           Texas State Bar No. 22018200
   G. Blake Thompson (Texas Bar No. 24042033      1 Bear Place, Unit 97288
   blake@themannfirm.com                          Waco, Texas 76798
   MANN | TINDEL | THOMPSON                       Tel: (254) 710-7670
   300 W. Main Street                             Email: james.wren@baylor.edu
   Henderson, TX 75652
   Telephone: (903) 657-8540                      William F. Lee (pro hac vice)
   Facsimile: (903) 657-6003                      Louis W. Tompros (pro hac vice)
                                                  Kate Saxton (pro hac vice)
    Morgan Chu (pro hac vice)                     WILMER CUTLER PICKERING HALE
    Benjamin W. Hattenbach (pro hac vice)         & DORR LLP
    Keith Orso (pro hac vice)                     60 State Street
                                                  Boston, Massachusetts 02109
    Christopher Abernethy (pro hac vice)
                                                  Tel: (617) 526-6000
    Amy E. Proctor (pro hac vice)
                                                  Email: william.lee@wilmerhale.com
    Dominik Slusarczyk (pro hac vice)             Email: louis.tompros@wilmerhale.com
    Charlotte J. Wen (pro hac vice)               Email: kate.saxton@wilmerhale.com
    Brian Weissenberg (pro hac vice)
    Benjamin Monnin (pro hac vice                 Gregory H. Lantier (pro hac vice)
    Jordan Nafekh (pro hac vice)                  Amanda L. Major (pro hac vice)
    IRELL & MANELLA LLP                           WILMER CUTLER PICKERING HALE
    1800 Avenue of the Stars, Suite 900           & DORR LLP
    Los Angeles, California 90067                 1875 Pennsylvania Avenue
    Telephone: (310) 277-1010                     Washington DC 20006
    Facsimile: (310) 203-7199                     Tel: (202) 663-6000
    mchu@irell.com                                Email: gregory.lantier@wilmerhale.com
    bhattenbach@irell.com                         Email: amanda.major@wilmerhale.com
    korso@irell.com
    cabernethy@irell.com                          Attorneys for Intel Corporation
    aproctor@irell.com
    dslusarczyk@irell.com
    cwen@irell.com
    bweissenberg@irell.com
    bmonnin@irell.com
    jnafekh@irell.com

    Michael H. Strub, Jr. (pro hac vice)
    Babak Redjaian (pro hac vice)
    IRELL & MANELLA LLP
    840 Newport Center Drive, Suite 400
    Newport Beach, California 92660
    Telephone: (949) 760-0991
    Facsimile: (949) 760-5200
    mstrub@irell.com
    bredjaian@irell.com



Stipulation to Amend Agreed Scheduling Order
                                           -2 -
        Case 1:19-cv-00977-ADA Document 286 Filed 10/20/20 Page 3 of 3




   Craig D. Cherry (Texas Bar No. 24012419)
   ccherry@haleyolson.com
   HALEY & OLSON, P.C.
   100 N. Ritchie Road, Suite 200
   Waco, Texas 76701
   Telephone: (254) 776-3336
   Facsimile: (254) 776-6823

    Attorneys for VLSI Technology LLC




Stipulation to Amend Agreed Scheduling Order
                                           -3 -
